DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Status of Claims
Claims 1-3 and 6 were rejected in Office Action mailed on 06/28/2021.
Applicant filed a response, amended claim 1, cancelled claim 2-3, and added claims 17-19.
Claims 1 and 6-19 are currently pending in the application, of claims 7-16 are withdrawn from consideration.
Claims 1, 6 and 17-19 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (U.S. Patent Application Publication 2006/0178260). Le-Khac et al. (U.S. Patent Application Publication 2005/0201925, Rueter et al. (U.S. Patent Application Publication 2005/0025697), Oki (U.S. Patent Application Publication 2012/0015251), and Kilic et al. (U.S. Patent 7,521,392) are relied upon as evidentiary references. 
Regarding claim 1, 6, and 17-19 Zhong teaches a catalyst (abstract), containing: an alloy of two elements, wherein the elements are Au (Aurum) and Pt (Platinum) (abstract) (paragraph [0008]), 
wherein the molecular formula of the alloy is represented as Au68Pt32 (table 1) which satisfies the formula AuxPt(100-x) wherein X is no less than 22 and no more than 97.  
Zhong teaches the alloy forms a solid solution (i.e., bimetallic alloy of gold and platinum (AuPt) core-shell nanoparticles) (paragraph [0011]). In addition, it is well known that an alloy can encompass a type of solid-solid solution. 
Since Zhang teaches a catalyst with identical composition and structure and is produce by a substantially identical process as the one claimed (paragraphs [0041]-[0042]), the claimed properties and characteristics are presumed to be inherent to include the alloy being capable of catalyzing direct synthesis reaction of hydrogen peroxide (H2O2), configured to suppress O-O bond dissociation and promote H-H bond dissociation, and having a face-centered tetragonal structure (See MPEP 2112.01). 	Nonetheless, As evidenced by Le-Khac and Rueter, Pt and Au (paragraph [0012]) are useful catalysts in promoting direct synthesis of hydrogen peroxide from oxygen and hydrogen gases (see paragraph [0009]-[0011] of Le-Khac and paragraphs [0022]-[0023] of Rueter). As evidenced by Oki and Kilic, Au and Pt have face-centered tetragonal crystal structures (see paragraph [0058] of Oki and column 5, lines 15-20 of Kilic).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (U.S. Patent Application Publication 2006/0178260), and further in view of Rueter et al. (U.S. Patent Application Publication 2005/0025697), Han et al. (NPL, 20071), Oki (U.S. Patent Application Publication 2012/0015251), and Kilic et al. (U.S. Patent 7,521,392).
Regarding claim 1, 6, and 17-19 Zhong teaches a catalyst (abstract), containing: an alloy of two elements, wherein the elements are Au (Aurum) and Pt (Platinum) (abstract) (paragraph [0008]), 
wherein the molecular formula of the alloy is represented as Au68Pt32 (table 1) which satisfies the formula AuxPt(100-x) wherein X is no less than 22 and no more than 97.  
Zhong teaches the alloy forms a solid solution (i.e., bimetallic alloy of gold and platinum (AuPt) core-shell nanoparticles) (paragraph [0011]). In addition, it is well known that an alloy can encompass a type of solid-solid solution. 
Zhong does not explicitly articulate the specifics of the alloy being capable of catalyzing direct synthesis reaction of hydrogen peroxide (H2O2), configured to suppress O-O bond dissociation and promote H-H bond dissociation. However, as indicated above such properties and characteristics would be expected in the alloy of Zhong as such is identical in composition to the one claimed. Nonetheless, additional guidance is provided below.
Rueter, directed to compositions for direct catalytic hydrogen peroxide production (title), teaches catalyst useful in promoting the direct synthesis of hydrogen peroxide from hydrogen and oxygen include metals such as platinum, palladium, and gold alone or in combination (paragraph [0022]). 
Han, directed to Pd-Au alloy catalysts for synthesis of hydrogen peroxide (abstract), teaches the alloy is effective in the synthesis of H2O2 directly from H2 and O2 (page 8410) and configured to suppress O-O bond dissociation and promote H-H bond dissociation (page 8413).

2O2 from H2 and O2 include metals such as platinum, palladium, and gold alone or in combination.
Han teaches Pd-Au alloy catalyst is effective in the synthesis of H2O2 directly from H2 and O2 and is configured to suppress O-O bond dissociation and promote H-H bond dissociation.
Zhong teaches the catalyst for applications in methanol and hydrogen fuel cells (paragraph [0002]-[0003]) where electro-catalytic activity of the Au-Pt alloy is dependent of the nature of the electrolyte (paragraph [0068]). In this case, oxygen reduction reaction (oxygen dissociation) is promoted due to the nature of the electrolyte which are alkaline and acidic electrolytes saturated with oxygen (paragraph [0063]). However, in light of the disclosure of Han of Pd-Au alloy suitable for synthesis of H2O2 directly from H2 and O2 and given the teachings of Reuter on the equivalence of using a combination of Pt, Pd and Au metals as catalysts also for synthesis of H2O2 directly from H2 and O2, it would therefore be obvious to a person having ordinary skill in the art to consider using the catalyst of Zhong for direct synthesis of H2O2 from H2 and O2 as opposed to use the catalyst for methanol and hydrogen fuel cell applications where oxygen reduction reactions occur due to the nature of the electrolyte. In other words, if the catalyst of Zhong is used under the same conditions as Rueter and Han where hydrogen and oxygen gas is used, formation of hydrogen peroxide without oxygen dissociation would be expected.     
As to the particulars of the alloy having a face-centered tetragonal structure, since the alloy of Zhong is identical to the once claimed, such would be expected to have the same structural configuration. Nonetheless, as evidenced by Oki and Kilic, Au and Pt have face-centered tetragonal crystal structures (see paragraph [0058] of Oki and column 5, lines 15-20 of Kilic).  

Response to Arguments
Applicant arguments filed on 10/26/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Rueter and Han. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayden et al. (U.S. Patent Application Publication 2008/0199762). Hayden teaches a platinum alloy with molecular formula of Pt(40-97)Au(2-20) (abstract).
Jang et al. (U.S. Patent 9,793,552). Commonly owned patent teaches applying PtxAux catalyst to a fuel cell exhibit superior oxygen reduction reaction activity (abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hen et al., Au Promotional Effects on the Synthesis of H2O2 Directly from H2 and O2 Supported Pd-Au Alloy Catalyst, The Journal of Physical Chemistry, 2007, 111, 8410-8413.